Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
Applicant's arguments, filed 31 January 2022, with respect to the rejection(s) of amended Claims 1, 17-24, 29-33 under Rejections 102 and 103 have been fully considered and are persuasive.  Therefore, those Rejections have been modified. The modified Rejections follow. 
	Furthermore, Claims 25-28 have been cancelled and Claim 34 has been newly added.  A Final Rejection is being issued in this paper with regards to Claims 1, 17-24 and 29-34.

Comments Regarding Claims
Applicant has stated that they can find no indication of Claim 33. The examiner would like to point out the following pages in the Amendment filed on 13 November 2017: page 2, line 3 “Add claims 17-33”, page 4, claim “33. (Newly presented) The indicating device of claim 31 wherein the color development is substantially independent of the thickness of indicating of the device or concentration of the reactant.”.
Claim Objections
The Claim Objections filed on 24 November 2021 is/are overcome by the amended claim language/reply filed on 31 January 2022.

The following Claim(s) is/are objected to because of the following informalities: 
Claim 33, in lines 1-8, “33. (New) A time-temperature indicating device comprised of a substrate having thereon: (i) an indicator layer comprised of at least one UV cured binder and at least one indicator;  (ii) a permeable layer cured on said indicator layer; 
(iii) an activator layer comprised of at least one UV cured binder and at least one activator cured on said permeable; and  (iv) a protective layer cured on said activator layer.” should read “33. (Currently amended) A time-temperature indicating device comprised of a substrate having thereon: (i) an indicator layer comprised of at least one UV cured binder and at least one indicator;  (ii) a permeable layer cured on said indicator layer;  (iii) an activator layer comprised of at least one UV cured binder and at least one activator cured on said permeable; and  (iv) a protective layer cured on said activator layer.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haarer et al. (US 2010/0296545 A1).
               
                With respect to independent Claim 1, Haarer et al. disclose(s): A method of making a composite time-temperature indicating device (abstract) by:
(i) applying an indicator layer (layer 4 in Fig. 4A & paragraph 107) comprised of at least one UV curable binder and at least one indicator (paragraphs 70 and 110 wherein the aluminum metal indicator is printed as an ink & paragraph 118 printing with UV curable inks, therefore the layer comprises the UV ink and aluminum metal)  to a substrate (substrate 1 in Fig. 4A);
(ii) curing the indicator layer with UV light (paragraph 118 wherein part of the printing process would then UV cure the layer);
(iii) applying an activator layer (layer 5 in Fig. 4A) comprised of at least one UV curable binder and at least one activator on the indicator layer (paragraph 71 & 118 applying the activator to the indicator);
(iv) curing the activator layer with UV light (paragraph 118 UV curing) after said applying said activator layer on said indicator layer to form a cured activator layer (paragraph 118 UV curing; it is understood that curing the activator layer would form a cured activator layer);
(v) applying a UV curable protective layer (layer 6 in Fig. 4A) on the cured activator layer (paragraph 118 UV curing; it is understood that curing the activator layer would form a cured activator layer), and
(vi) UV curing the protective layer (paragraphs 73 & 118 wherein each layer may be printed with UV curable inks).
               
	With respect to Claim 18, Haarer et al. teach(es) the method of independent Claim 1. Haarer et al. further disclose(s): applying and UV curing a permeable barrier layer between the indicator layer and the activator layer (Fig. 4A and paragraph 73 wherein the adhesive is considered the permeable barrier layer and may be placed between layers).

Claims 19-24 and 29-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US 8,343,437 B2).
                With respect to independent Claim 19, Patel disclose(s): A time-temperature indicating device  (Fig. 1 and column 17, lines 34-35) comprised: of a substrate (substrate 10 in Fig. 1) having thereon; (i) an indicator layer comprised of at least one UV cured binder and at least one indicator (column 59, lines 1-4 & column 90, line 51 through column 91 line 2, wherein possible binders can be UV curing systems); (ii) an activator layer comprised of at least one UV cured binder and at least one activator cured on said activator layer (column 91, lines 40-54; curing with radiation); and (iii) a protective layer (protective layer in column 48, lines 54-56).

               With respect to Claim 20, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): having a UV cured permeable layer (column 81 lines 54-65 wherein the permeable layer may be made of a radiation element, thus UV cured) between the indicator layer and the activator layer (column 12, lines 27-28, wherein the permeable layer may be between the layers).

               With respect to Claim 21, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): wherein the indicator layer, the activator layer and the permeable layer further comprise at least one controller that controls the reaction between the indicator and the activator in one of the layers 
               
	With respect to Claim 22, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): wherein the time required for a color change or service life is varied by varying one or more parameters selected from thickness of the binder, thickness of the permeable layer, concentration of the activator, concentration of the and concentration of the controller (column 32, lines 17-28 and column 107, lines 32-47, wherein the thickness & concentration may be varied).

               With respect to Claim 23, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): wherein the activation energy of the devices is varied by varying one or more parameters selected from nature of the binder, nature of the activator, nature of the indicator, nature of a controller and nature of the permeable layer (column 32, lines 17-28 and column 107, lines 32-47, wherein the activation may be varied).

                With respect to independent Claim 24, Patel disclose(s): A time-temperature indicating device  (Fig. 27 and column 31, lines 34-38) comprised: of a substrate having thereon a layer comprising a UV cured binder (binder 100 in Fig. 27 and column 48, lines 62-64 and column 52, lines 60-65, wherein the binder may be cured by radiation) comprising solid particles of an indicator in an indicator layer and solid particles of an activator in an activator layer wherein said activator layer is cured to said indicator layer (column 63, lines 9-12, wherein the indicator and activator may be of solid particles).

         With respect to Claim 29, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): wherein the time required for a color change or service life is varied by varying one or more 
               
	With respect to Claim 30, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): wherein the activation energy of the devices is varied by varying one or more parameters selected from nature of the binder, nature of the activator, nature of the indicator and nature of a controller (column 32, lines 17-28 and column 107, lines 32-47, wherein the activation may be varied).

                With respect to Claim 31, Patel teach(es) the device of independent Claim 19. Patel further disclose(s): at least one substantially opaque reactant (column 9, lines 42-50, wherein metals are opaque and react with activators).

               With respect to Claim 32, Patel teach(es) the device of independent Claim 31. Patel further disclose(s): wherein the reactant is substantially opaque solid activator, substantially opaque solid indicator or both activator and indicators are substantial opaque solid (column 9, lines 42-50).
               
	With respect to independent Claim 33, Patel disclose(s): A time-temperature indicating device comprised of a substrate having thereon (Fig. 1 and column 17, lines 34-35): (i) an indicator layer comprised of at least one UV cured binder and at least one indicator (column 59, lines 1-4 & column 90, line 51 through column 91 line 2, wherein possible binders can be UV curing systems);  (ii) a permeable layer cured on said indicator layer (column 12, lines 27-28, wherein the permeable layer may be between the layers);  (iii) an activator layer comprised of at least one UV cured binder and at least one activator 
	
	With respect to independent Claim 34, Patel disclose(s): A time-temperature indicating device comprised of a substrate having thereon (Fig. 1 and column 17, lines 34-35): (Fig. 1 and column 17, lines 34-35): (i) an indicator layer comprising at least one UV cured binder and at least one indicator (column 59, lines 1-4 & column 90, line 51 through column 91 line 2, wherein possible binders can be UV curing systems) and a permeable layer (column 12, lines 27-28, wherein the permeable layer may be between the layers); (ii) an activator layer comprised of at least one UV cured binder and at least one activator cured on said permeable layer (column 91, lines 40-54; curing with radiation); and (iii) a protective layer cured on said activator layer (protective layer in column 48, lines 54-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haarer et al. in view of Patel. 
                
Regarding Claim 17, Haarer et al. disclose(s) the method of independent Claim 1.
Haarer et al. fail(s) to disclose wherein the activator layer is applied to the substrate and cured prior to the application of the indicator layer.
However, Patel teach(es) a method (Fig. 1) including wherein the activator layer (1 in Fig. 1 and column 34, lines 17-56) is applied to the substrate (10 in Fig. 1) and cured prior to the application of the indicator layer (column 36, line 34 through column 37, line 30 wherein the activator layer is applied prior to the indicator layer).  Utilizing these method steps facilitates designing the device to form a desired indicator layer.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Haarer et al., with the teachings of Patel, for the purpose of facilitating designing the device to form a desired indicator layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
20 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861